MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Sep 08 2020, 8:51 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Bryan L. Ciyou                                           Curtis T. Hill, Jr.
Alexander N. Moseley                                     Attorney General of Indiana
Ciyou and Dixon, P.C.
                                                         Megan M. Smith
Indianapolis, Indiana                                    Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

John E. Martin,                                          September 8, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-228
        v.                                               Appeal from the Tippecanoe
                                                         Circuit Court
State of Indiana,                                        The Honorable Sean M. Persin,
Appellee-Plaintiff                                       Judge
                                                         The Honorable Daniel J. Moore,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         79C01-1702-F5-20



Baker, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-228 | September 8, 2020                   Page 1 of 8
[1]   John Martin appeals his conviction for Level 5 Felony Operating While

      Intoxicated,1 arguing that blood draw evidence lacked a proper foundation and

      was improperly admitted at trial. Finding no error, we affirm.


                                                     Facts
[2]   On February 10, 2017, John Martin’s car slid off the highway and into a ditch.

      A deputy with the Mulberry Police Department learned of the accident from

      someone at a nearby gas station. When he arrived at the scene, the car was

      sitting next to the road, and Martin was walking away from the accident.

      Martin told the deputy that he had been in an accident, but he was not hurt.

      The deputy called for backup.


[3]   Lieutenant Randy Martin with the Tippecanoe County Sheriff’s Department

      responded. He confirmed that no one else was in or near the car, which was

      still hot. Lieutenant Martin smelled marijuana at the scene, smelled alcohol on

      Martin, noticed that Martin’s speech was “very thick, slow, and slurred,” and

      that Martin was having trouble balancing. Tr. Vol. II p. 81-82. The lieutenant

      conducted a horizontal gaze nystagmus test; Martin failed. Id. at 85, 118-119.

      Lieutenant Martin also administered a portable breath test to Martin, which

      tested positive for alcohol. Id. at 119.




      1
          Ind. Code §§ 9-30-5-2, -3(b)(1)


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-228 | September 8, 2020   Page 2 of 8
[4]   Deputy Dustin Oliver also responded. He smelled alcohol on Martin. Id. at

      165. He took Martin to the sheriff’s department hoping to administer more

      sobriety tests, which Martin ultimately refused. Deputy Oliver obtained a

      search warrant for Martin’s blood and took him to a hospital for a blood draw.


[5]   At the hospital, Deputy Oliver noticed that Martin’s eyes were glassy, his

      balance was unsteady, and he was slurring his words. Tr. Vol. II p.173-174.

      Maria Linenmeyer, a registered nurse, drew Martin’s blood. She gave Deputy

      Oliver two of the samples she collected to send to the Indiana Department of

      Toxicology and sent a third sample to the hospital’s lab. The state lab reported

      that Martin’s blood contained 0.256 grams of alcohol per 100 milliliters. The

      hospital lab reported that Martin’s blood contained 0.242 grams of alcohol per

      100 milliliters.


[6]   The State charged Martin with Level 5 felony operating a vehicle while

      intoxicated, Level 6 operating a vehicle while intoxicated, Class A

      misdemeanor operating a vehicle with an alcohol concentration of 0.15 or

      more, and Level 5 felony operating a vehicle with an ACE of 0.15 or more, and

      alleged that he was an habitual vehicular substance offender. Appellant’s App.

      Vol. II pp. 27-31.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-228 | September 8, 2020   Page 3 of 8
[7]   The trial was bifurcated. The first phase was a jury trial on the underlying

      charges.2 Nurse Linenmeyer testified that she had received specific training on

      legal blood draws. Tr. Vol. II pp. 213-14. She said that the hospital had a

      policy in place for these draws and that the policy was approved by a doctor.

      Id. at 214. She said that she followed those policies in drawing Martin’s blood.

      Id. at 214, 217-19. She described what that policy entails. Id. at 214-24. After

      her testimony, the blood draw evidence was admitted over Martin’s objection.

      Id. at 240, Tr. Vol. III p. 39-40. The jury found Martin guilty of Class C

      Misdemeanor Operating a Vehicle While Intoxicated and Class A

      Misdemeanor Operating a Vehicle with ACE of 0.15 or More.


[8]   The second phase was a bench trial on Martin’s criminal history; at the

      conclusion of that phase, the trial court found Martin guilty as charged. Due

      to double jeopardy concerns, however, the court entered judgment of

      conviction only on Level 5 Felony operating a vehicle while intoxicated. Tr.

      Vol. IV p. 173. The enhancement to a Level 5 felony was based on Martin’s

      past conviction for operating a vehicle while intoxicated upon causing death.

      Id.; App. Vol. II p. 23-24. The trial court also found that Martin was an

      habitual vehicular substance offender. The court sentenced Martin to an

      aggregate term of six years in the Indiana Department of Correction, two years




      2
        The underlying charge of operating while intoxicated is a Class C misdemeanor. Ind. Code § 9-30-5-2.
      That misdemeanor becomes a Level 5 or Level 6 felony if the defendant has certain previous convictions.
      Ind. Code § 9-30-5-3. Here, the first phase of the trial focused solely on whether Martin operated while
      intoxicated—the Class C misdemeanor—while the second phase focused on his criminal history and
      determined whether the Class C misdemeanor would be enhanced to a felony.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-228 | September 8, 2020                 Page 4 of 8
       in Tippecanoe County Community Corrections, and one year of probation.

       App. Vol. II p. 24. Martin now appeals.


                                    Discussion and Decision
[9]    Martin argues that the trial court erred in admitting the blood draw evidence

       against him. In reviewing a trial court’s admissibility determination, we will

       reverse only if it goes against the logic and effect of the facts, and the error

       affects the defendant’s substantial rights. Guilmette v. State, 14 N.E.3d 38, 40

       (Ind. 2014). In conducting our review, we consider conflicting evidence in the

       light most favorable to the trial court’s ruling, and do not reweigh evidence or

       re-evaluate witness credibility. Johnson v. State, 992 N.E.2d 955, 957 (Ind. Ct.

       App. 2013).


[10]   Martin argues that the evidence was admitted in error because it lacked proper

       foundation as required by Indiana Code Section 9-30-6-6(a). This statute

       requires that blood samples be collected by:


               A physician, a person trained in retrieving contraband or
               obtaining bodily substance samples and acting under the
               direction of or under a protocol prepared by a physician, or a
               licensed health care professional acting within the professional's
               scope of practice and under the direction of or under a protocol
               prepared by a physician.


       Id. “The foundation for admission of laboratory blood drawing and testing

       results, by statute, involves technical adherence to a physician’s directions or to

       a protocol prepared by a physician.” Hopkins v. State, 579 N.E.2d 1297, 1303


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-228 | September 8, 2020   Page 5 of 8
       (Ind. 1991). “This is not a requirement that may be ignored.” Combs v. State,

       895 N.E.2d 1252, 1256 (Ind. Ct. App. 2008).


[11]   Martin argues that because the State relied solely on Nurse Linenmeyer’s

       testimony, the State failed to show that Linenmeyer conducted Martin’s blood

       draw pursuant to “a protocol prepared by a physician.” Ind. Code § 9-30-6-

       6(a). To support this argument, he relies heavily on Combs v. State, in which this

       Court found that blood draw evidence supported only by a technician’s

       testimony was improperly admitted because “the State failed to present

       evidence that [the blood draw occurred] ‘under the direction of or under a

       protocol prepared by a physician.’” 895 N.E.2d at 1258 (quoting Ind. Code § 9-

       30-6-6(a)). In that case, there was “absolutely no evidence that [the technician]

       acted under the direction of a physician . . . or that a physician approved the

       protocol.” Id.


[12]   Martin’s reliance on Combs is misplaced. The record in Combs was "devoid" of

       any evidence that the technician followed a physician-approved protocol or was

       herself a physician. Id. That is not so in this case. Nurse Linenmeyer testified

       that she was trained in legal blood draws, that her hospital had a protocol for

       legal blood draws, that a physician approved that protocol, and that she

       followed that protocol. Tr. Vol. II p. 213-14, 217-24. This showing was

       sufficient for the trial court to find that the State laid the proper foundation for

       the blood draw evidence.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-228 | September 8, 2020   Page 6 of 8
[13]   In fact, the case before us is more in line with Pedigo v. State, 146 N.E. 3d 1002

       (Ind. Ct. App. 2020), than Combs. In Pedigo, this Court distinguished Combs and

       upheld the admission of blood draw evidence because the blood draw

       technician’s testimony included attestations that she followed a protocol

       approved by a physician. Id. at 1013-14. Martin argues that Combs applies

       because Linenmeyer’s testimony is insufficiently detailed and reliable to support

       the court’s decision. This argument is an invitation to reweigh the evidence,

       which this Court cannot and will not do. The trial court did not err by finding

       that Nurse Linenmeyer’s testimony laid a sufficient foundation for the

       admission of the blood draw evidence.


[14]   Finally, we note briefly that even if the blood draw evidence was admitted in

       error, the error was harmless. “The improper admission is harmless error if the

       conviction is supported by substantial independent evidence of guilt satisfying

       the reviewing court there is no substantial likelihood the challenged evidence

       contributed to the conviction.” Turner v. State, 953 N.E.2d 1039, 1059 (Ind.

       2011).


[15]   In the present case, there is substantial evidence of guilt independent of the

       blood draw. The relevant conviction here is the jury verdict finding Martin

       guilty of Class C misdemeanor operating a vehicle while intoxicated. This was

       the charge for which the blood draw evidence was considered.


[16]   As for whether Martin was driving, the record reveals that the car that slid off

       the highway is his, Lieutenant Martin testified that Martin told him he had been


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-228 | September 8, 2020   Page 7 of 8
       driving when the accident occurred, and there was no one else at the scene who

       could have been driving. Tr. Vol. II p. 65, 80-81. As for whether Martin was

       intoxicated, the record reveals that Lieutenant Martin testified that Martin’s

       speech was “thick, slow, slurred” and that “he was having a hard time with his

       balance.” Tr. Vol. II p. 81-82. Deputy Oliver corroborated this testimony and

       added that Martin had glassy eyes. Id. at 173-74. Lieutenant Martin also

       testified that Martin’s car smelled like “burnt marijuana” and Martin smelled

       faintly of alcohol. Id. Additionally, Martin failed a field sobriety test, and a

       portable breath test at the scene showed that there was alcohol in his system.

       Id. at 118-19.


[17]   The evidence in the record independent of the blood draw is more than

       sufficient to support Martin’s conviction. Therefore, even if the trial court had

       erred in admitting the blood draw evidence, the error was harmless.


[18]   The judgment of the trial court is affirmed.


       Bailey, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-228 | September 8, 2020   Page 8 of 8